Citation Nr: 0308569	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  98-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
calculated amount of $7,416.  

(The issue of entitlement to service connection for 
transitional cell carcinoma of the bladder with radical 
cystoprostatectomy, claimed as a result of exposure to 
herbicides will be the subject of a separate Board decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2000 decision by the Committee on Waivers 
and Compromises (Committee) of the Phoenix, Arizona Regional 
Office (RO).  A notice of disagreement was received in 
February 2001.  The statement of the case was issued in May 
2002.  A substantive appeal was received in July 2002.


FINDINGS OF FACT

1.  The veteran reported no wages during the relevant period, 
although his actual wages were  $7,414.

2.  The veteran's failure to report wages resulted in an 
overpayment of pension benefits.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of the veteran's 
disability pension benefits in the amount of $7,416 is 
precluded because of the veteran's misrepresentation of a 
material fact.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.965(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Among other things, the VCAA eliminated the 
well-grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284- 86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the VCAA is inapplicable to 
requests for waiver of overpayment.  Barger v. Principi, 16 
Vet. App. 132 (2002).

In the veteran's original application for VA compensation 
benefits, dated February 1997, the veteran provided no income 
or asset information.  He indicated he had three children and 
that he paid $350 in monthly child support payments.  

In March 1997, the veteran filed a second application for VA 
pension benefits.  He indicated he had been employed by [redacted] 
[redacted] for nine months but that he had not worked since 
January 1997.  He reported earnings of $1,500 for the year to 
date.

In May 1997, the veteran filed an Income-Net Worth and 
Employment Statement  (VA Form 21-527).  He identified his 
three children and noted he had worked in sales for [redacted]
[redacted] for ten months, but had not worked since becoming 
totally disabled in February 1997.  He did not complete the 
portion of the form that requested information as to sources 
of monthly income. 

A June 1997 report of contact indicated the veteran had made 
a "21Q request" based upon his being in "financial 
straits" and unable to provide his own housing.  

In July 1997, the RO informed the veteran that he had been 
found eligible for pension benefits effective March 1997.  He 
was informed that VA disability pension was income-based and 
that since he had not reported his income, the amount of his 
benefit could not be determined.  He was also advised that he 
should report any changes in income immediately.

In July 1997, the veteran submitted a copy of the May 1997 
income and net worth form with the missing information 
provided.  He reported that he had had no income, and that 
the only income for his dependents consisted of money his 
minor sons might earn cutting grass.  He indicated he had 
been unable to send them money since January 1997.  

A July 1997 report of contact showed that the veteran would 
begin paying child support for his children who did not 
reside with him in order to claim them as dependents.  In 
August 1997, the veteran received notice of approval of the 
disability pension award, effective March 1, 1997.  

In August 1998, the veteran submitted a Request for Approval 
of School Attendance for his son who was expected to graduate 
high school in May 2000.  This change was reflected in the 
September 1998 amended disability pension award statement 
from the RO.  The veteran was again notified to report any 
changes in income.  

In December 1999, the RO received an Income Verification form 
from the veteran's previous employer, [redacted].  The 
business manager signed the form indicating that the veteran 
was paid $7,414 in 1997 for full-time work.  The last payment 
had been made in April 1997.  In an accompanying statement, 
the veteran indicated that the income information reflected 
in the employer income verification form was correct and that 
he had included this information in his original paperwork.  

In January 2000, the RO sent notice of the receipt of income 
information from the veteran's employer and proposed a change 
in the monthly rate for VA disability pension payments based 
on this information.  In March 2000, the veteran was notified 
that the VA benefit payments had been adjusted from March 
1999 to March 1998 based on earned income he received during 
that period.  

In April 2000, the veteran received correspondence from the 
Debt Management Center that showed he owed VA $7,416 due to 
pension overpayment.  He was instructed to submit a waiver or 
hearing request dispute the debt.  He was informed that 
waiver could not be granted if there was a finding of fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the debt.  

In response, the veteran submitted an April 2000 waiver 
request and argued that he reported his income accurately.  
He contended that the overpayment debt was due to VA 
oversight of this fact.  He attached a Financial Status 
Report and included on VA pension in the amount of $1108 as 
income.  

The Committee decision dated July 2000 denied the veteran's 
waiver request because of bad faith and misrepresentation on 
the veteran's part in underreporting earned income in 1997.

The provisions of 38 U.S.C.A. § 5302(c), prohibit the waiver 
of a debt where "there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person or persons having an 
interest in obtaining waiver."

Similarly, 38 C.F.R. § 1.965(b), precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  A debtor's conduct 
is deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non-willful or mere inadvertence." 38 
C.F.R. § 1.962(b).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 
38 C.F.R. § 1.965(a).

Amount of Debt

There is no dispute that the veteran received $7,414.31 in 
wages between January 5 and April 5, 1997.  Payments of any 
kind, unless specifically excluded, will be counted as income 
during the 12 month annualization period when actually 
received.  38 C.F.R. § 3.271 (2002).  In as much as his 
employer reported making a payment as early as January 5, 
1997, it is possible that some portion of the $7,414 in wages 
was received prior to the 12-month annualization period, i.e. 
before March 1, 1997.

In March 2002, the RO asked the veteran to submit 
documentation showing when the payments of $7,414 were made.  
The veteran has not responded to this request.  

The veteran has made varying statements with regard to his 
receipt of wages.  In his March 24, 1997 application he 
reported that he had earned $1,500 "year-to-date."  
However, in April 2000, after being advised of the 
overpayment, he reported that his income of "approx $7,400" 
was for January and February 1997.  The Board cannot rely on 
these statements.  Neither statement specifies what, if any, 
portion of the wages were actually received prior to March 1, 
and the statements are not consistent.  

Waiver

The veteran has contended that he informed VA of his correct 
wages when he applied for pension benefits.  The record 
shows, however, that in his March 1997 application, he 
reported that he had no wages for the period subsequent to 
February 1997, and only earned $1,500 in wages for the period 
prior to that date.  Moreover, when he was advised of the 
award of pension benefits in August 1997, he was informed 
that the amount of the benefits was based on his having had 
no income since March 1, 1997.

The veteran has also contended that he was given the wrong 
advice by his representative.  The record clearly shows that 
VA asked the veteran on several occasions to furnish income 
information, and that he furnished inaccurate information in 
response to these requests.  He affirmatively certified to VA 
that he had received no income.  Assuming, for the sake of 
argument, that his representative told him to furnish 
inaccurate information, the veteran should have known that 
this was wrong.

The record contains several instances where VA clearly 
instructed him to report all income, as it would affect his 
monthly rate of disability pension.  The veteran apparently 
read these instructions and wrote "$1,500" or "none" in the 
spaces for reporting income.   The veteran also only reported 
receipt of VA pension as income.  His subsequent 
acknowledgment of earned income in the amount of 
"approximately $7400" in 1997 from an April 2000 statement 
make clear that he was aware that this was not a truthful 
response.

Accordingly, the appellant's conduct is properly 
characterized as a misrepresentation of a material fact. 
Waiver of recovery of the debt stemming from the overpayment 
of pension benefits is therefore precluded by law and his 
request for waiver of recovery is denied. 38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.965.


ORDER

Entitlement to waiver of recovery of the overpayment of 
pension benefits, in the amount of $7,414 is denied.


REMAND

In July 2000, the RO notified the veteran that his 
nonservice-connected pension benefits were to be reduced, 
effective December 1, 1999, and then terminated altogether, 
effective June 1, 2000.  The sole basis of the termination 
was receipt of information from the Social Security 
Administration showing the veteran's disability benefits from 
them.  

In September 2000, the veteran received the notice of 
termination of VA disability pension based on his unreported 
receipt of Social Security disability benefits in the amount 
of $12,222 from December 1999 to August 2000.  

In January 2001, the veteran received correspondence from the 
Debt Management Center notifying him of an overpayment and 
resulting debt in the amount of $13, 524.  This amount 
included the previous overpayment debt owed based on 
underreported income earned in 1997 and the debt increase 
based on the veteran's unreported Social Security disability 
benefits.  

In February 2001, the veteran submitted a notice of 
disagreement (NOD) and waiver request along with the 
explanation that a Disabled American Veterans' (DAV) 
representative told him he could draw both benefits.  

In April 2002, the veteran received a letter from RO 
explaining the creation of the overpayment debt.  The RO also 
requested the veteran to supply an income verification form 
from his previous employer, as well as his original Social 
Security award letter.  He was asked to complete a Financial 
Status Report (VA Form 20-5655) to include current income, 
monthly expenses, and asset information.  No response was 
received to this notice and request for information.     

A May 2002 Committee on Waivers (Committee) decision denied 
the veteran's waiver request in the amount of $8,935 for 
failure to report Social Security disability payments as 
income.  The Committee did not find fraud, misrepresentation, 
or bad faith on the part of the veteran in the creation of 
the debt that would preclude recovery.

In July 2002, the veteran submitted a VA Form 9 substantive 
appeal with respect to his confusion over the VA debt owed.  
He argued that he did not misrepresent his income or anything 
else.  This statement can be construed as notice of 
disagreement with the May 2002 Committee decision.  

The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue the veteran and his 
representative a statement of the case as to 
the issue of entitlement to waiver of 
recovery of an overpayment of pension 
benefits, to include the issue of whether the 
request for waiver was timely filed. The 
veteran should be informed of his appeal 
rights and of the actions necessary to 
perfect an appeal on that issue.

Thereafter, if the veteran submits a timely substantive 
appeal, the case should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



